IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,599-01


                          EX PARTE DANIEL MORENO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1540276-A IN THE 337TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of continuous sexual abuse of a child and sentenced to twenty-five

years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Moreno v. State,

No. 14-18-00113-CR (Tex. App.—Houston [14th Dist.] May 7, 2019) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was deprived of his opportunity to pursue discretionary review

due to a breakdown in the system and, alternatively, due to ineffective assistance of appellate

counsel. Based on the record, the trial court has determined that a breakdown in the system

prevented Applicant from pursuing a petition for a discretionary review.
                                                                                                    2

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant may

file an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of

Appeals in cause number 14-18-00113-CR. Should Applicant decide to file a petition for

discretionary review, he must file it with this Court within thirty days from the date of this Court’s

mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 11, 2020
Do not publish